DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on January 03,2022.
3.	Claims 1-20 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding the rejection of claims 1-20 under 35 U.S.C. 101:
8.	The claims recite the combination of additional elements of an information collection device that includes a plurality of image pickup units configured to capture a plurality of images of a person, wherein each image pickup unit of the plurality of image pickup units is associated with one product type of a plurality of product types; and an 
9.	The rejection of claims 1-20 under 35 U.S.C. 101 have been withdrawn.  The claims as amended recite the combination of additional elements of a plurality of image pickup units configured to capture a plurality of images of a person, wherein each image pickup unit of the plurality of image pickup units is associated with one product type of a plurality of product types; compare at least two images of the plurality of images of the person captured by the plurality of image pickup units; determine an image of the plurality of images in which a face of the person faces a front the most among the plurality of images based on a result of the comparison; identify an image pickup unit of the plurality of image pickup units that corresponds to the determined image; and identify information associated with the person based on the identified image pickup unit.  Such features provide an improvement in the function of a computer with respect to identifying product type that a person looks at based on a comparison of a plurality of images.  See also Applicants’ Remarks pages 10-14.  The claims as a whole integrates the mental process into a practical application.
10.	Regarding the rejection of claims 1-20 under n35 U.S.C. 103(a):

12.	The prior art of record teaches:
13.	Edwards et al. (U.S. Patent No. 7,043,056) talks about determining an eye gaze direction of an observer is disclosed comprising the steps of: (a) capturing at least one image of the observer and determining a head pose angle of the observer; (b) utilizing the head pose angle to locate an expected eye position of the observer, and (c) analyzing the expected eye position to locate at least one eye of the observer and observing the location of the eye to determine the gaze direction (see at least the Abstract).
14.	Moon et al. (U.S. Patent No. 8,219,438) Talks about measuring human response to retail elements, based on the shopper's facial expressions and behaviors. From a facial image sequence, the facial geometry--facial pose and facial feature positions--is estimated to facilitate the recognition of facial expressions, gaze, and demographic categories. The recognized facial expression is translated into an affective state of the 
15.	Hill (U.S. Pub. No. 2006/0206371) talks about assessing consumer reaction to a marketing stimulus, involving the steps of (a) exposing a sample population to a marketing stimulus for a period of time, (b) interviewing members of the sample population immediately after exposure of the members to the marketing stimulus, (c) videotaping any facial expressions and associated verbal comments of individual members of the sample population during the exposure period and interview, (d) reviewing the videotaped facial expressions and associated verbal comments of individual members of the sample population to (1) detect the occurrence of action units, (2) detect the occurrence of a smile, (3) categorize any detected smile as duchenne or social smile, (4) detect the occurrence of any verbal comment associated with a detected smile, and (5) categorize any associated verbal comment as positive, neutral or negative, (e) coding a single action unit or combination of action units to a coded unit, (f) associating coded units with any contemporaneously detected smile, (g) translating the coded unit to a scored unit, (h) tallying the scored unit by scoring unit category, (i) repeating steps (d) through (h) throughout the exposure period, (j) 
16.	Black et al. (U.S. Patent No. 5,774,591) talks about recognizing facial expression of the human face in a system receiving a sequence of N images representing a human face moving over time, with the sequence of N images forming N-1 image pairs, each image pair in the sequence of N-1 image pairs having a leading image and a trailing image in the sequence of N images. The method includes the steps of: defining motion parameters that describe movement of facial features between the leading image and the trailing image of each image pair in the sequence of image pairs; determining motion parameter values for each of the motion parameters defined by the defining step for each image pair in the sequence of image pairs; identifying a first series of image pairs in the sequence of image pairs with motion parameter values having a first temporal relationship, the first temporal relationship defining a first onset of a facial expression; identifying a second series of image pairs in the sequence of image 
17.	Huang et al. (U.S. Patent No. 8,725,567) talks about sensors for collecting information about a customer or group of customers as they move through the store. The sensors can include capability for image processing, audio processing, light sensing, velocity sensing, direction sensing, proximity sensing, face recognition, pose recognition, transaction recognition, and biometric sensing, for example. A customer component analyzes the information and generates a profile about the customer. Advertisements are selected for presentation that target the customers as they walk in proximity of a presentation system of the store. An advertisement component facilitates dynamic presentation of a targeted advertisement to the individual as a function of the profile. The customer component can infer information during analysis using machine learning and reasoning (see at least the Abstract).
18.	Chan et al. (U.S. Patent no. 10,091,414) talks about receiving, by a processor, an input regarding a selected picture type to be captured, receiving, by an image sensor, a live image capture, and identifying a subject in the live image capture. Embodiments further include comparing the live image capture of the subject with a reference set based on the selected picture type, determining, based on the comparison, if the live image capture matches with the reference set, and providing 
19.	Peyman (U.S. Pub. No. 2020/0066405) talks about dynamic imaging system including an imaging device operatively coupled to said first computing device, said imaging device configured to capture images of a body portion of said patient over a predetermined duration of time so that a displacement of said body portion of said patient is capable of being tracked during said predetermined duration of time, said first computing device being programmed to determine said displacement of said body portion of said patient over said predetermined duration of time using said captured images, and to compare said displacement of said body portion of said patient over said predetermined duration of time to a reference displacement of said body portion of said patient acquired prior to said displacement so that dynamic changes in said body portion of said patient are capable of being assessed for the purpose of identifying said patient or evaluating physiological changes in said body portion (see at least claim1 last paragraph).
20.	Waters (U.S. Pub. No. 2006/0056667) talks about improving facial recognition using pairs of images acquired simultaneously of substantially different portions of faces. By using such pairs, the 3D pose and actual size of the faces can be determined, which enables better normalization and comparison with similar image pairs of identified faces stored in a database (see at least the Abstract).
21.	The reference alone or in combination fail to teach or suggest the following limitations of independent claims 1 and 18-20 “a plurality of image pickup units configured to capture a plurality of images of a person, wherein each image pickup unit 

22.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/23/2022